Citation Nr: 9926730	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Rating of service-connected status post cervical spine 
C4-C5 diskectomy and fusion, currently rated as 10 percent 
disabling. 

2.  Rating of service-connected mechanical low back pain, 
currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The December 1995 rating decision granted service 
connection for status post cervical spine C4-C5 diskectomy 
and fusion, and assigned a 10 percent rating, and also 
granted service connection for mechanical low back pain, and 
assigned a noncompensable rating.  In February 1996, the 
veteran entered a notice of disagreement with the ratings 
assigned; in March 1996, the RO issued a statement of the 
case; and in May 1996, the veteran entered a substantive 
appeal on a VA Form 9. 

Effective from October 1995, service connection was 
established for bilateral hand and foot arthralgia (including 
palindromic rheumatism), rated as noncompensably disabling.  
In his brief dated in April 1999, the veteran's 
representative alluded to the veteran's symptoms of burning 
and pain in the left leg and foot.  It is not clear whether 
the veteran, through his representative, is attempting to 
file a claim for increased rating for bilateral hand and foot 
arthralgia.  Therefore, this issue is referred to the RO for 
any appropriate action. 


FINDINGS OF FACT

1.  The veteran's service-connected status post cervical 
spine C4-C5 diskectomy and fusion is manifested by neck pain, 
slight tenderness, stenosis at C5-C6, and slight limitation 
of motion of the cervical spine, which are slightly 
disabling.  

2.  The veteran's service-connected mechanical low back pain 
is manifested by subjective complaints of low back pain, 
forward flexion of the lumbar spine of 90 degrees, backward 
extension of 20 degrees, and left and right lateral flexion 
of 45 degrees.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent rating for status post cervical spine C4-C5 
diskectomy and fusion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5290, 5293 (1998). 

2. Resolving all reasonable doubt in the veteran's favor, the 
schedular criteria for a 10 percent rating for mechanical low 
back pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  See Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Functional disability due to pain may be the basis of a 
compensable rating.  Painful motion must be considered as a 
part of disability when rating the joints for purposes of 
disability benefits.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991); 38 C.F.R. §§ 4.40, 4.45.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

I.  Rating: Cervical Spine Disability

Diagnostic Code 5293 provides that for mild intervertebral 
disc syndrome, a 10 percent rating is appropriate; for 
moderate intervertebral disc syndrome, with recurring 
attacks, a 20 percent rating is appropriate.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5290 provides that the following ratings are 
appropriate for limitation of motion of the cervical spine: 
10 percent for slight limitation of motion, 20 percent for 
moderate limitation of motion, and 30 percent for severe 
limitation of motion.  38 C.F.R. § 4.71a. 

Effective from October 1995, service connection was 
established for status post cervical spine C4-C5 diskectomy 
and fusion, rated as 10 percent disabling.  The veteran 
contends that his service-connected status post cervical 
spine C4-C5 diskectomy and fusion is more severe than 
reflected by the currently assigned 10 percent rating.  He 
complains of neck pain. 

The evidence reflects that in October 1988 the veteran was 
involved in a motor vehicle accident, which resulted in 
surgery in March 1989 consisting of a right anterior C4-C5 
fusion.  The veteran later complained of neck pain.  Service 
medical records and VA and private outpatient treatment 
records reflect some stenosis at C5-C6 (by MRI), decreased 
motion of the cervical spine, and complaints of pain and 
swelling of the neck which are worse with exercise.  

A VA compensation examination of the spine in November 1995 
revealed a well-healed surgical scar of the neck, with slight 
tenderness of the neck on range of motion testing, and ranges 
of motion as follows: forward flexion of 45 degrees, backward 
extension of 20 degrees, left and right lateral flexion of 30 
degrees, and left and right rotation of 45 degrees.  The 
examiner diagnosed status post fracture of the neck which was 
slightly disabling. 

In this veteran's case, the most recent evidence of record 
reflects that the veteran's service-connected status post 
cervical spine C4-C5 diskectomy and fusion is manifested by 
neck pain and slight tenderness.  The Board finds that this 
symptomatology, including the veteran's pain and tenderness, 
is encompassed by a 10 percent rating under Diagnostic Code 
5293, for mild intervertebral disc syndrome.  A higher rating 
under Diagnostic Code 5293 is not warranted as the evidence 
does not reflect that the veteran experiences "recurring 
attacks" of cervical disc symptomatology, including 
characteristic pain or neurological findings.  38 C.F.R. 
§ 4.71a.

The Board notes, parenthetically, the veteran's contention 
that he has symptomatology of burning and pain in the left 
leg and foot.  However, as service connection has been 
established for bilateral hand and foot arthralgia (including 
palindromic rheumatism), VA disability compensation 
regulations provide that the symptomatology associated with 
that disability may not be considered in determining the 
appropriate rating for the veteran's cervical spine 
disability.  See 38 C.F.R. § 4.14 ("the evaluation of the 
same disability under various diagnoses is to be avoided"). 

The veteran's service-connected cervical spine disability is 
also manifested by slight limitation of motion of the 
cervical spine.  VA General Counsel, in a binding precedent 
opinion, held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the diagnostic code 
based on limitation of motion must be considered in light of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  VAOPGCPREC 9-98.  While 
Diagnostic Code 5293 may involve a rating based on limitation 
of motion, (see VAOPGCPREC 36-97), the Board finds that, in 
this veteran's case, the assigned rating under Diagnostic 
Code 5293 does not involve limitation of motion.  The veteran 
has been rated based on symptomatology of neck pain and 
tenderness productive of mild intervertebral disc syndrome, 
and not on the basis of neurological findings which could 
affect motion.  38 C.F.R. § 4.71a. 

Therefore, considering all potentially applicable diagnostic 
codes, the Board has considered rating the veteran's service-
connected cervical spine disability under Diagnostic Code 
5290 for limitation of motion of the cervical spine.  The 
veteran's service-connected cervical spine disability is 
manifested by slight limitation of motion of the cervical 
spine.  However, the Board finds the veteran's ranges of 
motion of the cervical spine - forward flexion of 45 degrees, 
backward extension of 20 degrees, left and right lateral 
flexion of 30 degrees, and left and right rotation of 45 
degrees - to be not more than slight limitation of motion.  
38 C.F.R. § 4.71a.  

In accordance with the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board recognizes that pain 
or weakness may result in additional functional limitation, 
and the Board has noted the veteran's subjective complaints 
of neck pain with activity and the clinical finding of slight 
tenderness with range of motion testing.  However, the 
evidence reflects that the tenderness was slight, and the 
examiner described the limitation of function of the cervical 
spine as slight.  Based on this evidence, the Board finds 
that the veteran's status post cervical spine C4-C5 
diskectomy and fusion is not productive of limitation of 
motion so as to warrant a rating in excess of the currently 
assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5290. 

In addition, a separate compensable rating for the scar of 
the neck is not warranted as there is no showing that it is 
tender and painful on objective demonstration, poorly 
nourished resulting in repeated ulceration, or results in any 
limitation of function of the neck.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  It is noted on VA 
examination in November 1995, the examiner found the 
veteran's neck scar to be well-healed.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


II. Rating: Mechanical Low Back Pain

Diagnostic Code 5295 provides that for lumbosacral strain 
with slight subjective symptoms only, a noncompensable (zero 
percent) rating is warranted.  For lumbosacral strain with 
characteristic pain on motion, a 10 percent rating is 
warranted.  For lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a.

Effective from October 1995, service connection was 
established for mechanical low back pain, rated as 
noncompensably disabling.  The veteran contends that his 
service-connected mechanical low back pain is more severe 
than reflected by the currently assigned noncompensable 
rating.  He complains of frequent low back pain. 

Service medical records and VA and private outpatient 
treatment records reflect the veteran's reported complaints 
of low back pain which was reported to be worse after 
exercise (January 1992), or after prolonged sitting, and the 
clinical finding of minimal spasm (April 1994).  The medical 
board summary noted the veteran's complaints of low back pain 
and that he was very physically active.

The most recent evidence of record reflects that the 
veteran's service-connected mechanical low back pain is 
manifested by subjective reports of frequent low back pain 
with some limitation of backward extension of the lumbar 
spine.  A VA compensation examination in November 1995 
recorded the veteran's report of frequent low back pain, and 
entered clinical findings of no postural abnormalities, no 
fixed deformity, and normal musculature of the low back, with 
ranges of motion of the lumbar spine as follows: forward 
flexion of 90 degrees, backward extension of 20 degrees, and 
left and right lateral flexion of 45 degrees, with no 
apparent low back pain with range of motion testing.  An X-
ray of the lumbosacral spine in November 1995 was within 
normal limits.  The diagnosis was arthralgia of the low back.  

The veteran has consistently complained of low back pain at 
the time of examinations and treatment.  In this regard, the 
Board notes that while lay witnesses are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition, the Board notes that the veteran's complaints of 
low back pain and pain on motion have resulted in the 
clinical finding of limitation of backward extension and a 
diagnosis of arthralgia of the low back.  Though not a recent 
finding, the Board notes that the veteran was found in 1994 
to have mild muscle spasm of the lumbar spine.  Such symptoms 
of low back pain, the consistent complaints of which the 
Board finds credible, undoubtedly result in some functional 
loss over and above that which has objectively been 
demonstrated on examination, such as through range of motion 
studies; accordingly, such symptoms must be considered in the 
assignment of the appropriate rating.  See 38 C.F.R. §§ 4.40 
and 4.45; DeLuca, 8 Vet. App. at 206-7.  

The Board therefore determines that, in addition to the 
objective evidence of limitation of backward extension, the 
veteran's diagnosed arthralgia of the low back, or mechanical 
low back pain, is manifested by frequent pain which is 
increased on use.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's service-
connected mechanical low back pain more closely approximates 
the level of severity contemplated by a 10 percent rating 
under Diagnostic Code 5295 for "characteristic pain on 
motion."  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 
4.71a.  A higher rating is not warranted, however, as there 
is no evidence that the veteran currently has muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in the standing position. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

As to the two issues regarding the appropriate rating, both 
issues present an "original claim" as contemplated under 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found) rather 
than a claim for an "increased rating."  However, the 
evidence does not demonstrate that at any time during the 
pendency of the veteran's claim either disability was 
significantly worse so as to warrant a higher rating for any 
period of time. 


ORDER

A rating in excess of 10 percent for service-connected status 
post cervical spine C4-C5 diskectomy and fusion is denied. 

A 10 percent rating for service-connected mechanical low back 
pain is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

